SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

185
CA 13-01102
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


MARY T. HELTZ, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

BRUCE S. BARRATT AND ERIE LOGISTICS, LLC,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


PERSONIUS MELBER LLP, BUFFALO (SCOTT R. HAPEMAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BARTH SULLIVAN BEHR, BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered March 26, 2013 in a personal injury action. The
order denied plaintiff’s motion for leave to reargue and renew her
opposition to defendants’ summary judgment motion.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Same Memorandum as in Heltz v Barratt ([appeal No. 1]___ AD3d ___
[Mar. 21, 2014]).




Entered:   March 28, 2014                       Frances E. Cafarell
                                                Clerk of the Court